DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/30/2021.
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke (U.S. 2012/0226645), in view of Wexler et al (U.S. 2015/0006492 A1).
♦As per claims 1, 11,
O’Rourke discloses a system, method for providing an intelligent database comprising:
“a database; and a server computer system, including one or more processors, in communication with the database” See Fig. 1, paragraph 0046, 0081 of O’Rourke wherein a system is disclosed.
“Receive a plurality of input data incidents” See Fig. 2 of O’Rourke wherein data is received.
“store, on the database, the plurality of input data incidents” See paragraph 0046 of O’Rourke wherein “the database 165 stores the received data values and the corresponding calculations made…”.
O’Rourke does not clearly teach “identify, for each input data incident of the plurality of input data incidents, one or more feature categories of interest that occur within the input data incident; construct, for each input data incident of the plurality of input data incidents, a data set of output data incidents stored on the database, wherein each output data incident of the data set of output data incidents contains at least one of the one or more feature categories of interest that occur within the input data incident; store, on the database, the data set of output data incidents for each input data incident, wherein the server computer system maps each input data incident of the plurality of input data incidents with its corresponding data set of output data incidents”.

receiving a plurality of input data incidents: See Fig. 1 – 2, User Search Activity 102 and 202 of Wexler.
identify, for each input data incident of the plurality of input data incidents, one or more feature categories of interest that occur within the input data incident: See Fig. 1, Fig. 6, abstract, paragraphs 0034, 0042, 0045, 0046, 0096, 0120 of Wexler wherein plurality of answers are organized into domains/categories for a specific question/query, search term; the validated engine search the database to find a match for the query/incident, [“validated information can be organized into answer objects configured to provide an answer to a technical question”, “user activity can be associated with a knowledge domain or sub-domain”; “In the technical support space, the classification/keyword management library develops a unique taxonomy dynamically updated with a real-time feedback loop (e.g., from user comments and interaction), constantly updating the categories/facets to assign to data objects and key words to associate with searches based on manual and automated processes”].
construct, for each input data incident of the plurality of input data incidents, a data set of output data incidents stored on the database, wherein each output data incident of the data set of output data incidents contains at least one of the one or more feature categories of interest that occur within the input data incident: See Fig. 6, paragraph 0124 – 0129 of Wexler wherein the relationship between the query/issue/search term and the possible “answer objects” are identified and stored in the knowledge database.
store, on the database, the data set of output data incidents for each input data incident, wherein the server computer system maps each input data incident of the plurality of input data incidents with its corresponding data set of output data incidents: See Fig. 6, paragraph 0127 – 0129 of Wexler wherein “answer object is stored at 606 … storage of the validated information/answer object can include capture of the user's search activity. For example, the user's search terms can be captured at 606 and associated with a respective answer object”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Wexler into the invention of O’Rourke since both inventions were available and the combination would provide the user with more desirable results and reduce the time searching for information.
♦As per claims 2, 12,
“wherein each of the plurality of input data incidents represents a relationship between at least two features” See Fig. 2, 6, paragraph 0058 of O’Rourke.
♦As per claims 3, 13,
“wherein each of the data set of output data incidents represents a relationship between at least two features” See paragraph 0059 of O’Rourke; Also Fig. 9, 10, paragraphs 0034, 0042, 0045, 0046, 0096, 0120 of Wexler wherein pluralities of answers are organized into domains/categories for a specific question/query, search term.
♦As per claims 4, 14,
“wherein the one or more processors execute instructions to: perform, for at least one of the plurality of input data incidents, a prediction operation based on a corresponding data set of output data incidents” See Fig. 2, 6, paragraph 0058 of O’Rourke.

“wherein the one or more processors execute instructions to: display a result of the prediction operation” See paragraph 0077 of O’Rourke.
♦As per claims 6, 16,
“wherein the data is received within a query, and wherein the prediction operation is performed in response to receiving the query” See Fig. 2 – 6 of O’Rourke; Fig. 1 -2 of Wexler.
♦As per claims 7, 17,
“wherein the at least one of the plurality of input data incidents corresponds to a first time period, and wherein the corresponding data set of output data incidents corresponds to a second time period” See Fig. 2, 5 of O’Rourke; paragraph 0047 of Wexler.
♦As per claims 8, 18,
“wherein the first time period and the second time period occur before the query is received” See Fig. 2, 5, paragraph 0071 of O’Rourke [using historical context of data that existed in the past].
♦As per claims 9, 19,
“receiving data; identifying the one or more feature categories of interest in the data; and categorizing the data in accordance with the one or more feature categories of interest to form the input data incidents” See Fig. 2, 6, paragraph 0058 of O’Rourke.
♦As per claims 10, 20,
“wherein constructing the data set of output data incidents includes: identifying at least a subset of the data that corresponds to at least one of the one or .

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wexler et al.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161